     Case 3:20-cv-00603-MMD-CLB Document 43
                                         46 Filed 02/25/21
                                                  03/04/21 Page 1 of 2


 1   ADAM K. YOWELL
     Nevada Bar No. 11748
 2   Adam.yowell@fisherbroyles.com
     FISHERBROYLES, LLP
 3   5470 Kietzke Ln.
     Suite 300
 4   Reno, NV 89521
     Telephone: (775) 230-7364
 5   Counsel for Plaintiff
 6   Alastair J. Warr
     IN Bar #15873-49
 7   FisherBroyles, LLP
 8   203 N. LaSalle St., #2100
     Chicago, IL 60601
 9   Telephone: 317.407.5260
     Email: Alastair.warr@fisherbroyles.com
10   (pro hac vice)
11

12                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
13

14   NexRF Corp.,
15                 Plaintiff,                             Civil Action No. 3:20-CV-603-MMD-CLB
16

17   v.                                                    STIPULATED MOTION TO EXTEND
                                                            TIME TO FILE OPPOSITION AND
18   Playtika Ltd., Playtika Holding Corp., Caesars        REPLY BRIEFS AND COMPLY WITH
     Interactive Entertainment, LLC                              26-1 REQUIREMENTS
19                                                                   (First Request)
                   Defendants.
20

21
              Defendants in this case filed Motions to Dismiss and Stay. ECF Nos. 26, 28, 29. In
22

23   addition, the Court has previously granted a stipulated request to extend time to comply with

24   Rule 26-1 requirements. ECF No. 20. The parties have agreed and hereby move to modify the
25   briefing schedule for Defendants’ Motions and also to further extend the time to comply with
26
     Rule 26-1 requirements. There is good cause for this extension because of counsels’ schedules
27
     and the complexity of the issues presented. The current deadlines and requested extensions are
28


                                                      1
     4826-6924-1566, v. 1
     Case 3:20-cv-00603-MMD-CLB Document 43
                                         46 Filed 02/25/21
                                                  03/04/21 Page 2 of 2


 1   summarized in the below chart. This is the first request to extend the briefing deadlines for the

 2   above-mentioned motions and the second request to extend time to comply with Rule 26-1.
 3
                                    Current Deadline                 Requested New Deadline
 4   Response to Motions         to March 4, 2021                    March 18, 2021
     Dismiss and Stay
 5   Reply ISO Motions               March 11, 2021                  April 8, 2021
 6   Discovery Plan/Scheduling April 4, 2021 (Sunday)                May 3, 2021
     Order (30 days from Reply)
 7

 8
              Dated: February 25, 2021
 9
     /s/ Adam Yowell                                 /s/ Adam Hosmer-Henner
10
     Adam K. Yowell                                 Adam Hosmer-Henner (NSBN 12779)
11   FISHERBROYLES, LLP                             Chelsea Latino (NSBN 14227)
     5470 Kietzke Ln                                MCDONALD CARANO LLP
12   Suite 300                                      100 West Liberty Street, 10th Floor
     Reno, NV 89521                                 Reno, NV 89501
13   Telephone: (775) 230-7364                      (775) 788-2000
     Adam.yowell@fisherbroyles.com                  ahosmerhenner@mcdonaldcarano.com
14
                                                    clatino@mcdonaldcarano.com
15   Attorney for Plaintiff NexRF Corp.             Ricardo J. Bonilla (Tex, Bar No. 24082704)
                                                    Lance E. Wyatt, Jr. (Tex. Bar No. 24093397)
16   /s/ Michael J. McCue                           FISH & RICHARDSON P.C.
     Michael J. McCue                               1717 Main Street, Suite 5000
17   Nevada Bar No. 06055                           Dallas, Texas 75201
     Meng Zhong                                     (214) 747-5070
18
     Nevada Bar No. 12145                           rbonilla@fr.com
19   LEWIS ROCA ROTHGERBER CHRISTIE                 wyatt@fr.com
     LLP                                            (pro hac vice pending)
20   3993 Howard Hughes Pkwy, Suite 600             Attorneys for Defendant Caesars
     Las Vegas, NV 89169-5996                       Interactive Entertainment LLC
21   Tel: 702.949.8200
     E-mail: mmccue@LRRC.com
22
     E-mail: mzhong@LRRC.com
23   Gerson S. Panitch (pro hac vice)                   IT IS SO ORDERED:
     FINNEGAN, HENDERSON, FARABOW,
24   GARRETT & DUNNER, LLP
     901 New York Avenue, NW                          _____________________________
25   Washington, DC 20001-4413                        UNITED STATES MAGISTRATE JUDGE
26   Tel: 202-408-4080
     E-mail: gerson.panitch@finnegan.com
27   Attorneys for Defendants Playtika Ltd.                   March 4, 2021
                                                      Dated: _____________________________
     and Playtika Holding Corp.
28


                                                    2
     4826-6924-1566, v. 1
